DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Consider claims 1, 10 and 19, the best references found during the prosecution of the present application were, Rohrle et al (EP 1317109 A1) and Bae (US Pat. Pub. No. 2011/0149763). Rohrle et al directed toward a media management subsystem for managing multimedia data to periodically send status events from running media. Bae directed toward a method and system for measuring transmission bandwidth.  Rohrle and Bae alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest a method and system of claims 1, 10 and 19 that include “causing, by the processor of the intermediary device based on the determined available portion of the at least one capability of the device and the parameter, the at least one application executing on the device to cause the data source to modify the transmission of the data to the device..” None of the reference cited in prior art of record suggests the above mention claim invention as a whole. Therefore, claims 1-21 are found allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LITON MIAH/
Primary Examiner, Art Unit 2642